Citation Nr: 1221720	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, including as due to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for depression, including as due to service-connected bilateral knee disabilities.

4.  Entitlement to permanent incapacity for self-support for the Veteran's child, P.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975 and additional unverified Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for diabetes mellitus and for depression, each including as due to service-connected bilateral knee disabilities.  

This matter also is on appeal from a July 2007 rating decision in which the RO denied the Veteran's claim of service connection for bilateral hearing loss.

This matter finally is on appeal from an April 2008 rating decision in which the RO determined that permanent incapacity for self-support for the Veteran's child, P., was not established.  A videoconference Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for depression, including as due to service-connected bilateral knee disabilities, and entitlement to permanent incapacity for self-support for the Veteran's child, P., are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current bilateral hearing loss is not related to active service and was not caused or aggravated by a service-connected disability.

2.  The competent evidence shows that the Veteran's current diabetes mellitus is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  Diabetes mellitus was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2007 and in November 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral hearing loss or for diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the March 2007 and November 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2007 VCAA notice letter was issued prior to the currently appealed rating decisions issued in June and July 2007; thus, this notice was timely.  Because the Veteran's claims of service connection for bilateral hearing loss and for diabetes mellitus are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) also have been obtained and associated with the claims file.  The Veteran's Virtual VA claims file also has been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for bilateral hearing loss and for diabetes mellitus, including as due to service-connected bilateral knee disabilities.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's bilateral hearing loss and diabetes mellitus symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's bilateral hearing loss or diabetes mellitus to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that his in-service exposure to significant acoustic trauma caused his current bilateral hearing loss.  He also contends that he incurred diabetes mellitus during active service.  He alternatively contends that his service-connected bilateral knee disabilities caused or aggravated his current diabetes mellitus.  He finally contends that both his current bilateral hearing loss and diabetes mellitus are related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has contended that in-service exposure to significant acoustic trauma during his active Army service contributed to or caused his current bilateral hearing loss.  The competent evidence is against these assertions.  The Veteran's service personnel records from his active Army service show that his military occupational specialty (MOS) was infantry individual fire crewman and his principal in-service duties included ammunition bearer.  The National Personnel Records Center in St. Louis, Missouri (NPRC) confirmed that the Veteran had honorable service in the U.S. Army between October 1972 and October 1975.  His Army National Guard (ANG) service remains unverified.  Despite the Veteran's assertions to the contrary, a review of his service treatment records from his period of active Army service between October 1972 and October 1975 does not provide an avenue to grant service connection for bilateral hearing loss, including as due to a service-connected disability.  The Veteran's service treatment records from his period of active Army service show that, at his enlistment physical examination in September 1972, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
X
5
LEFT
20
15
5
X
5

The Veteran denied all relevant pre-service medical history.

At his Army separation physical examination in October 1975, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
10
10
10
10

The Veteran signed a statement that there had been no significant change in his health since his enlistment physical examination.  In a "Statement of Medical Condition" dated later in October 1975 and signed by the Veteran, he certified that there had been no change in his medical condition since his separation physical examination.

The Veteran's service treatment records from his unverified ANG service also are against granting service connection for bilateral hearing loss.  A review of these records shows that, at his ANG enlistment physical examination in February 1987, the Veteran's  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
10
0
0
20
5

The Veteran denied all relevant medical history.

On periodic physical examination in September 1991, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
30
LEFT
15
5
0
15
X

Severe unilateral high frequency hearing loss in the left ear was noted in the summary of defects and diagnoses.  The Veteran denied all relevant medical history.  A full audiometry and ears, nose, and throat (ENT) examination was recommended.  The ANG subsequently noted on a form attached to this physical examination report that additional examinations were not required.

On ANG periodic physical examination in September 1995, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
 2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
20
15
10
10
70

Bilateral hearing loss was noted in the summary of defects and diagnoses.  The Veteran denied all relevant medical history.

In a signed "Annual Medical Certificate" dated in March 1996 and included in the Veteran's ANG service treatment records, he certified that he had no current medical problems and had not experienced any medical problems since his most recent periodic physical examination.

The competent post-service evidence further is against a grant for service connection for bilateral hearing loss.  These records show that, although the Veteran has complained of and been treated for bilateral hearing loss since his Army service separation, it is not related to active service.  For example, on VA outpatient treatment in December 2003, the Veteran complained of poor hearing in the right ear.  He reported that this hearing problem began during service when he "was exposed to [a] grenade" and had worsened progressively since service.  The Veteran also reported rupturing his right ear drum "with exposed to grenade at a close distance and subsequent drainage from the right ear."  A history of intermittent ear infections since service was noted.  Physical examination showed chronic perforation in the right ear, a perforated tympanic membrane, and no significant drainage.  The assessment included chronic right ear perforation with hearing loss.

In January 2004, the Veteran complained of bilateral hearing loss, worse on the right, and trouble hearing conversations with background noise.  A history of a traumatic perforation of the tympanic membrane in the 1970's "from artillery exposure" was noted.  The VA physician stated that the Veteran's audiogram had shown moderate mixed hearing loss on the right and normal to moderate sensorineural hearing loss on the left, although a copy of the audiogram itself was not available.  Physical examination showed a normal to hypermobile tympanic membrane in the right ear and tympanosclerosis with an intact tympanic membrane in the left ear.  The impression was moderate mixed hearing loss of the right.

In March 2004, the Veteran's complaints included "significant hearing difficulty on the right side when compared to the left side."  He denied any otorrhea or otalgia.  Otoscopic examination of the right ear showed a normal external auditory canal with normal architecture, a posterior dimeric section consistent with a healed perforation of the tympanic membrane, a significantly tympanosclerotic drum anteriorly and inferiorly "all the way to the level of the bony annulus" with "literally no movement of the mesotympanum on pneumatic otoscopy other than the small dimeric posterior segment of tympanic membrane," a small retraction pocket in the pars flaccid "which I can clearly see the base of," and no fluid in the middle ear space.  Otoscopic examination of the left ear showed a clear external auditory canal, a clear tympanic membrane, and "excellent motion on pneumatic otoscopy."  The VA physician stated that the Veteran had "a history of mixed hearing loss on the right side, significant with a blast injury many years ago and a persistent perforation.  The perforation has healed now, but he has continued with a mixed hearing loss."  This physician stated that "due to a blast injury [the Veteran] certainly could have ossicular discontinuity and he certainly could have some scarring within his middle ear from trauma.  His tympanic membrane is significantly scarred, apparently due to multiple infections as a child."  The assessment included mixed hearing loss in the left ear.

The Veteran had right ear surgery at a VA Medical Center in April 2004.  The pre-operative diagnosis was right conductive hearing loss.  The procedure was right pressure equalization tube insertion and right middle ear exploration.  The post-operative diagnosis was right serous effusion with normal circular motion.

On VA outpatient treatment in July 2004, the Veteran reported "subjective improvement in hearing quality," and no pain, drainage, or dizziness.  Physical examination showed a mild amount of cerumen in the right ear which was removed, a green pressure equalization tube (PET) was in place in the tympanic membrane and anterior inferior quadrant, no otorrhea, and the left ear was within normal limits.  The assessment was status-post middle ear exploration and placement of PET for conductive hearing loss.

In August 2004, the Veteran's ear surgery was noted.  Otoscopic examination showed normal bilateral ear canals.  It was noted that, before surgery, the Veteran had average 35 decibel (dB) air bone gaps in the right ear with air conduction thresholds ranging from 60 dB at 500 Hertz (Hz) to 85 dB at 4000 Hz.  It also was noted that, at 4 months post-surgery and placement of a PET, the Veteran's thresholds had improved to within normal limits for 500 through 2000 Hz and a mild hearing loss for 3000 and 4000 Hz.  Word recognition scores were excellent for both ears.  It finally was noted that the Veteran would not benefit from hearing aids "because his thresholds for both ears in the speech frequencies are within normal limits."

On VA audiology consult in January 2007, no complaints were noted.  A history of noise exposure in service "working with explosives" was noted.  The Veteran also reported that his hearing had improved following post-service surgery but "then decreased back to previous degree."  There was no history of episodes of severe dizziness/vertigo, otalgia, or current or prior hearing aid use.  Otoscopy showed clear external auditory canals with notable tympanic membrane malformation/scarring in the right ear and a visible and intact tympanic membrane in the left ear.  Pure tone air and bone conduction results showed mild to moderately severe mixed hearing loss in the right ear and slight to severe sensorineural hearing loss in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  

On VA outpatient treatment in April 2007, the Veteran was fitted for bilateral hearing aids.

On VA examination in July 2007, the Veteran complained of "a gradual hearing loss since the early 1990's."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that difficulty hearing in background noise was his situation of greatest difficulty.  He also reported in-service exposure to "artillery and explosives including mortars" with ear protection.  The Veteran stated that, during service, "a grenade went off very close to him, and he states that he had drainage from his right ear afterwards."  The Veteran's post-service ear surgery was noted.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
25
45
LEFT
25
20
15
65
85

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Otoscopy showed a retracted appearing tympanic membrane in the right ear and a normal appearing tympanic membrane in the left ear.  The VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not caused by or a result of in-service noise exposure.  The rationale was that the Veteran's hearing had been normal at his separation physical examination and he reported that his hearing loss had begun in the 1990's.  The diagnoses were mild to moderate sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear.

The Veteran's SSA records, which were received at the RO in November 2007, consist of duplicate copies of his VA treatment records.

The Veteran testified at his May 2010 videoconference Board hearing that he had been exposed to significant acoustic trauma during active service.  See Board hearing transcript dated May 4, 2010, at pp. 3-4.  

On VA examination in April 2011, the Veteran complained of gradual bilateral hearing loss "that became noticeable in the 1990's."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being exposed to artillery, explosives, and mortars with hearing protection during active service.  He also reported being exposed to artillery, explosives, and mortars with hearing protection during inactive duty for training.  He reported further that "a grenade went off very close to him during his Army active duty, and he states that he had drainage from his right ear afterwards."  A history of middle ear pathology on the right side was noted.  The Veteran's post-service ear surgery also was noted.  Otoscopic inspection was unremarkable on the left side.  The Veteran's right tympanic membrane was dull and retracted "consistent with his medical history."  The VA examiner stated that, the Veteran's audiometric test results "were not reliable and are not suitable for rating purposes."  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of onset during service or related in any other way causally to service or to any service-connected disability.  The rationale was that a review of medical literature showed that noise-induced hearing loss "occurs immediately."  This examiner also stated that, although the Veteran's current audiometric test results "were deemed unreliable and unsuitable for rating purposes," because his service treatment records showed normal hearing bilaterally at separation, the Veteran reported the onset of hearing loss in the 1990's (well after service separation), and the first documentation of hearing loss was in the 1990's, it was less likely than not that the Veteran's bilateral hearing loss had its onset during active service or was related in any other way causally to service or in-service acoustic trauma.  This examiner opined further that "it is possible that other etiologies such as aging, hypertension, diabetes, occupational and recreational noise exposure, middle ear pathology/surgery, inactive duty noise exposure, and usage of potentially ototoxic medications have contributed to [the Veteran's] current hearing loss."  He stated that he could not determine the etiology of the Veteran's hearing loss without resorting to speculation because "it would be speculative to allocate a portion of his hearing loss to each of these etiologies.

On VA audiology consult in October 2011, otoscopy showed clear external auditory canals, visible and intact tympanic membranes, and all tympanic membrane landmarks appeared normal.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that his current bilateral hearing loss is related to active service.  The competent evidence is against these assertions, however.  The Board notes initially that the Veteran's in-service duties during his active Army service between October 1972 and October 1975 as an ammunition bearer and his MOS as an infantry individual fire crewman suggest that he was exposed to acoustic trauma during such service.  The Veteran has contended to certain of his post-service treating physicians that he incurred bilateral hearing loss during active Army service when a grenade went off close to him and caused right ear drainage immediately thereafter.  The Veteran's assertions regarding in-service right ear drainage following a nearby grenade explosion are not supported by a review of the contemporaneous Army service treatment records, however.  These records show no complaints of or treatment for bilateral hearing loss or any other ear disability, to include right ear drainage, at any time during the Veteran's active Army service, although the Board recognizes that the absence of contemporaneous service treatment records is not an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran did not report - and the in-service examiners who saw him did not indicate - any history of a grenade explosion resulting in right ear drainage or hearing loss at any time during his active Army service.  The Veteran's audiometric testing results obtained during his active Army service also do not demonstrate that he experienced bilateral hearing loss during such service.  No hearing loss for VA disability compensation purposes was shown until an ANG periodic physical examination in September 1995 when impaired hearing was demonstrated at 4000 Hertz.  The Board notes in this regard that, although severe unilateral high frequency hearing loss in the left ear was noted on ANG periodic physical examination in September 1991, the audiometric testing results obtained at that time are not considered impaired hearing for VA disability compensation purposes.  See 38 C.F.R. § 3.385 (2011).  The evidence contemporaneous to the Veteran's active Army service persuasively suggests that he did not experience bilateral hearing loss at any time during such service, including as a result of an alleged in-service grenade explosion.  Both of the VA examiners who conducted the Veteran's VA examinations in July 2007 and in April 2011 opined that his current bilateral hearing loss was not related to active service or any incident of service.  Both of the negative nexus opinions provided by VA examiners in July 2007 and in April 2011 also were supported by a full and complete rationale concerning the contended etiological relationship between the Veteran's bilateral hearing loss and active service.  There is no competent contrary opinion of record.

The Board observes in this regard that, after the April 2011 VA examiner opined that the Veteran's current bilateral hearing loss was not related to active service, he also opined that it was possible that other etiologies for the Veteran's current bilateral hearing loss (which he identified as aging, hypertension, diabetes, occupational and recreational noise exposure, middle ear pathology/surgery, inactive duty noise exposure, and usage of potentially ototoxic medications) could have contributed to this disability but he could not resolve this question without resorting to speculation.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Having reviewed the April 2011 VA examination report, the Board notes that it contains a full and complete rationale for the VA examiner's negative nexus opinion concerning the contended etiological relationship between the Veteran's current bilateral hearing loss and active service.  The VA examiner stated that he had reviewed the claims file along with relevant medical literature prior to offering his negative nexus opinion between active service and the Veteran's current bilateral hearing loss.  The VA examiner's additional opinion concerned whether other possible etiologies could have contributed to the Veteran's current bilateral hearing loss and he was unable to resolve this question without resorting to speculation.  In other words, although the VA examiner conclusively found that there was no etiological relationship between active service and the Veteran's current bilateral hearing loss, he could not explain the possible etiological relationship between other causes of the Veteran's bilateral hearing loss and this disability.  Thus, the Board finds that the negative nexus opinion provided in April 2011 concerning the contended etiological relationship between active service and bilateral hearing loss is adequate for adjudicating the Veteran's service connection claim for bilateral hearing loss because it is based on "sufficient facts and data" and considered "all procurable and assembled data."  See Barr, 21 Vet. App. at 303, Stefl, 21 Vet. App. at 124, Nieves-Rodriguez, 22 Vet. App. at 302, and Daves, 21 Vet. App. at 46.

The Board emphasizes that the April 2011 VA examiner stated that it was "possible" that other etiologies (other than active service or in-service acoustic trauma) could have caused or contributed to the Veteran's bilateral hearing loss.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Even if the April 2011 VA examiner's opinion that it was possible that other etiologies could have caused or contributed to the Veteran's current bilateral hearing loss is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for bilateral hearing loss.  In summary, the Board finds that service connection for bilateral hearing loss is not warranted.

The Veteran also is not entitled to service connection for bilateral sensorineural hearing loss on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The competent evidence does not indicate that the Veteran experienced sensorineural hearing loss at any time during active Army service or within the first post-service year (i.e., by October 1976) such that service connection for sensorineural hearing loss is warranted.  These records show instead that the Veteran first experienced severe unilateral high frequency hearing loss in the left ear during a period of unverified ANG service in September 1991, almost 16 years after his service separation in October 1975.  The VA examiner specifically concluded in April 2011 that there had been no manifestations of the Veteran's current bilateral hearing loss during active service.  This examiner also noted that the Veteran himself had not reported the onset of bilateral hearing loss until the 1990's, several decades after his service separation.  Thus, the Board finds that service connection for bilateral sensorineural hearing loss on a presumptive service connection basis as a chronic disease is not warranted.  Id.

Diabetes Mellitus

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, including as due to service-connected bilateral knee disabilities.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The Veteran has contended that he incurred diabetes mellitus during active Army service or, in the alternative, his service-connected bilateral knee disabilities caused or contributed to his current diabetes mellitus.  The Board notes initially that service connection is in effect for status-post left total knee arthroplasty (TKA), status-post right TKA, symptomatic dislocated/removed cartilage of the left knee, and for degenerative joint disease of the left knee.  The Veteran also is in receipt of special monthly compensation for status-post right TKA associated with status-post left TKA.  The competent evidence is against the Veteran's assertions regarding in-service incurrence of diabetes mellitus or the contended secondary relationship between a service-connected disability and diabetes mellitus, however.  The Veteran's service treatment records show that, at his Army enlistment physical examination in September 1972, the Veteran's urinalysis was negative for sugar and albumin.  He denied all relevant pre-service medical history.  The Veteran's urinalysis again was negative at his Army separation physical examination in October 1975.  

The Veteran's ANG service treatment records from his period of unverified ANG service show that his urinalysis was negative at his ANG enlistment physical examination in February 1987 and he denied all relevant medical history.  The Veteran's urinalysis and medical history were unchanged on ANG periodic physical examinations in September 1991 and in September 1995.  

The competent post-service evidence also is against granting service connection for diabetes mellitus, including as due to service-connected bilateral knee disabilities.  This evidence shows that, although the Veteran has complained of and been treated for diabetes mellitus since his service separation, it is not related to active service and was not caused or aggravated by a service-connected disability.  For example, on VA outpatient treatment in March 2006, the Veteran complained that he had been "under stress recently" and his mother-in-law had died that morning after being ill for several weeks.  A history of new onset diabetes was noted.  Physical examination showed intact sensation, no edema, and no ulcers.  The assessment included diabetes.  The plan was to start the Veteran on metformin if his hemoglobin A1c was elevated given his obesity and insulin resistance.  It was noted that the Veteran would be moving to Florida in June 2006.

In May 2006, the Veteran stated that "he feels fine."  He was "moving to Florida next week."  A history non-insulin dependent diabetes mellitus "recently diagnosed this year" was noted.  The assessment included non-insulin dependent diabetes mellitus with a note that the Veteran was "doing extremely well with diet."

At the Veteran's initial VA outpatient treatment at the VA Outpatient Clinic in Jacksonville, Florida, in August 2006, no relevant complaints were noted.  A history of diabetes mellitus type 2 since April 2006 was reported.  The impressions included diabetes mellitus under "good control."

In February 2007, the Veteran stated that his diabetes mellitus "is all right."  Objective examination showed no edema bilaterally, superficial varicosities, good skin with good turgor, non-dystrophic nails bilaterally, normal deep reflexes, normal reflexes, and reported occasional tingling sensations.  The assessment was non-insulin dependent diabetic.

As noted above, the Veteran's SSA records, which were received at the RO in November 2007, consist of duplicate copies of his VA treatment records.

The Veteran testified at his May 2010 videoconference Board hearing that his diabetes mellitus "is related to my weight."  See Board hearing transcript dated May 4, 2010, at pp. 15.  He also testified that he had gained a significant amount of weight in the first year after his knee replacement surgery "from inactivity" and because he had been told that he could no longer work.  Id.  He testified further that he had been told that, if he tried to work after his knee replacement surgery, he would end up in a wheelchair.  Id.

On VA diabetes mellitus examination in April 2011, the Veteran complained of diabetes mellitus since "about 2004 or 2005 after his knee replacements."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that "VA treatment records find diagnosis of and treatment for [diabetes mellitus]."  The Veteran stated that he was told after his total knee arthoplasty surgeries that he could not work "so in the next year he gained a lot of weight.  He states he went from 32 inch waist to 44 in one year.  He thinks he was 190 to 200 lbs at the beginning of the year after knee replacements - now is 315."  The Veteran also stated that he would not have diabetes mellitus if he was not overweight and he would not be overweight if he had not been told to stop working.  The VA examiner noted that a careful review of the Veteran's records "finds no instruction to the Veteran that he cannot/should not work."  The Veteran reported that he was told immediately after his total knee arthoplasty surgeries that he could not perform any "load bearing" on his knees and was told not to work.  The Veteran had been instructed to follow a restricted or special diet but not restricted in his ability to perform strenuous activities.  

Physical examination in April 2011 showed weight of 316.6 pounds, normal color and temperature of all extremities, no trophic changes to any extremities, no ulcers in any extremities, and normal pulses in all extremities, hypoactive reflexes bilaterally, normal sensation in all extremities, 5/5 muscle strength in all extremities, normal muscle tone, and no muscle atrophy.  The VA examiner stated that diabetes mellitus type 2 was present but there was no peripheral edema.  This examiner opined that the Veteran's diabetes mellitus type 2 was not due to active service and was not related causally in any way to service or to any of his service-connected disabilities.  The rationale was that there were no elevated blood sugars in the Veteran's service treatment records.  Although obesity was a risk factor for diabetes, none of the Veteran's service-connected disabilities caused obesity.  The examiner also stated: 

There is no objective evidence that the Veteran was told not to work after knee replacement as he claims.  Generally after knee replacement, individuals are more active not less as they have less pain from their arthritis.  Even if he was told not to do load bearing activities, this would not have prohibited walking - walking is not a load bearing activity.  Walking for exercise is an adequate activity to burn calories consumed in the diet.  Obesity is basically caused by intake of more calories than are expended.  There is no objective evidence that the Veteran was/is unable to either reduce calorie intake or maintain activity to "burn up" his calorie intake due to any [service-connected] condition.

The diagnosis was diabetes mellitus type 2 without peripheral edema.

On VA outpatient treatment in August 2011, no relevant complaints were noted.  Physical examination showed weight of 298.4 pounds and no edema in the extremities.  The assessment include diabetes mellitus type II with elevated HBA1c and non-compliant with diet.

The Board acknowledges the Veteran's lay assertions and hearing testimony that his service-connected diabetes mellitus is related to active service, including as due to service-connected bilateral knee disabilities.  The competent evidence is against these assertions and shows instead that, although the Veteran has complained of and been treated for diabetes mellitus at least since his service separation, it is not related to service or to a service-connected disability.  The Veteran's service treatment records show that his blood sugar was normal throughout his active Army service and (unverified) ANG service (as the VA examiner stated in April 2011).  It appears that, following his Army service separation in October 1975, the Veteran first was treated for diabetes mellitus in approximately March 2006, or nearly 31 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The remaining evidence of record shows that, although the Veteran gained a significant amount of weight following his knee replacement surgeries, worsening his diabetes mellitus, there is no competent evidence, to include a medical nexus, which relates this disability to active service or to a service-connected disability.  The Board finds it especially significant that, when he was treated for diabetes mellitus beginning in 2006, the Veteran did not report - and the VA examiners who treated him for this disability did not indicate - any relevant in-service history of diabetes mellitus or any asserted etiological relationship between diabetes mellitus and a service-connected disability.  The Veteran first alleged an etiological relationship between diabetes mellitus and his service-connected bilateral knee disabilities when he filed this claim for VA disability compensation.  The April 2011 VA examiner specifically determined that the Veteran's diabetes mellitus was not due to active service and was not related causally in any way to service or to any of his service-connected disabilities.  This examiner acknowledged the Veteran's obesity, which was a risk factor for diabetes mellitus, but concluded that there was no evidence that the Veteran had been advised to stop all activity following his knee surgeries (as he had asserted to the VA examiner).  This examiner also concluded that, even if the Veteran had been advised to discontinue load bearing activities following his knee surgeries, he could have pursued walking and dieting in order to lower his risk for diabetes mellitus.  There is no competent contrary opinion of record concerning the contended etiological relationship between the Veteran's current diabetes mellitus and active service, to include as secondary to a service-connected disability.  In summary, the Board finds that service connection for diabetes mellitus, to include as due to service-connected bilateral knee disabilities, is not warranted.

The Veteran also is not entitled to service connection for diabetes mellitus on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The competent evidence does not indicate that the Veteran experienced diabetes mellitus at any time during active Army service or within the first post-service year (i.e., by October 1976) such that service connection for diabetes mellitus is warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bilateral hearing loss and diabetes mellitus have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing, especially in situations of background noise) and of diabetes mellitus (elevated blood sugar and obesity) after he was discharged from active Army service in October 1975.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss or diabetes mellitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss and diabetes mellitus since active Army service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination at the end of his active Army service in October 1975, he denied any relevant in-service history or complaints of symptoms of diabetes mellitus or bilateral hearing loss.  Specifically, the October 1975 service separation examination report reflects that the Veteran was examined and his blood sugar and hearing were found to be normal clinically.  (The Board notes parenthetically that impaired hearing at 4000 Hertz was noted on an ANG periodic physical examination in September 1995 but this occurred during a period of unverified service.)  The Veteran's in-service history of symptoms at the time of his Army service separation in October 1975 is more contemporaneous to active service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss or diabetes mellitus for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to bilateral hearing loss in approximately 1995 (a 20-year gap).  The Board also emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to diabetes mellitus in approximately 2006 (a 31-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a left knee disability and dental trauma (2002) and a right knee disability (2004).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to bilateral hearing loss or diabetes mellitus.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with the VA Outpatient Clinic in Jacksonville, Florida, after service in August 2006, he did not report the onset of bilateral hearing loss or diabetes mellitus symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints focused instead on his service-connected bilateral knee disabilities.  He also did not allege any etiological relationship between his service-connected bilateral knee disabilities and diabetes mellitus.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claims, he alleged that both his bilateral hearing loss and diabetes mellitus began during active Army service.  At his most recent VA examinations in April 2011, however, he reported that his bilateral hearing loss had begun in the 1990's, several decades after his Army service separation, and his diabetes mellitus had begun in 2004 or 2005 after his post-service knee replacement surgeries.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for diabetes mellitus, including as due to service-connected bilateral knee disabilities, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the claims of service connection for depression, including as due to service-connected bilateral knee disabilities, and entitlement to permanent incapacity for self-support for the Veteran's child, P., can be adjudicated.

With respect to the Veteran's service connection claim for depression, including as due to service-connected bilateral knee disabilities, the Board notes that the etiology of this disability is unclear from a review of the record.  In its prior remand in August 2010, the Board asked the RO/AMC to schedule the Veteran for appropriate VA examination to determine the etiology of this disability.  See Board remand dated August 27, 2010, at pp. 10-11.  This examination occurred in April 2011.  Unfortunately, the VA examiner concluded in April 2011 that it would be "mere speculation" to find a causal relationship between the Veteran's depression and active service, including as due to his service-connected bilateral knee disabilities.  The VA examiner also suggested that he found the absence of post-service medical records indicating treatment for depression persuasive although he stated that "there is evidence [that] this Veteran's depression began before his knee surgeries."  See Buchanan, 451 F.3d at 1337.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his April 2011 opinion regarding the etiology of the Veteran's depression and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between depression and active service, including as due to service-connected bilateral knee disabilities, without resorting to mere speculation.

With respect to the claim of entitlement to permanent incapacity for self-support for the Veteran's child, P., the Board recognizes that the Veteran essentially contends that his son was permanently incapable of self-support prior to turning age 18.  Unfortunately, a review of the claims file shows that there in insufficient evidence of record to adjudicate this claim.  The Veteran testified at his May 2010 Board hearing that his congressional representative already had faxed sufficient evidence to adjudicate this claim.  See Board hearing transcript dated May 4, 2010, at pp. 20-21.  The Veteran also testified that there were additional relevant treatment records that he could provide to VA.  Id.  As the Board essentially determined in its prior remand in August 2010, VA needs to attempt to obtain medical records from when the Veteran's child was age 18 in order to determine his entitlement to permanent incapacity for self-support.  

A review of the claims file shows that the RO received multiple records by fax from the Veteran's congressional representative in February 2008.  A review of these records shows that they do not contain records from when the Veteran's son was age 18, however.  Pursuant to the Board's August 2010 remand, the Veteran was advised in November 2011 correspondence from VA to submit treatment records for his son between when he was age 5 (1984) and when he was age 26 (2005) or to complete authorization forms so that VA could attempt to obtain this information.  There is no record of a response from the Veteran.  A review of the Social Security Administration's Public Master Death File (also known as the Social Security Administration Death Index) indicates that the Veteran's son died in 2011.  Although the Board regrets that the Veteran's son died during the pendency of this appeal, the Board also recognizes that the Veteran may be entitled to a greater benefit if permanent incapacity for self-support prior to age 18 can be established for his son.  Given the importance of obtaining medical treatment records demonstrating that the Veteran's son was permanently incapable of self-support prior to turning age 18, the Board finds that, on remand, the RO/AMC should make one final attempt to obtain these records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records, to include all relevant VA outpatient treatment records available on the Virtual VA claims database.  The Board recognizes that, in Fast Letter 11-28 (Nov. 11, 2011), VBA instituted new administrative procedures whereby VA outpatient treatment records, including CAPRI records, available in Virtual VA were not printed out routinely as part of VBA claims development at the RO or prior to certification of an appeal to the Board.  The Board also recognizes that there are approximately 600 pages of CAPRI records for the Veteran in his Virtual VA claims file.  In this case, because the Veteran's appeal is being remanded for additional development, the Board finds that the RO/AMC should print out all relevant VA outpatient treatment records available in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for depression, including as due to service-connected bilateral knee disabilities, since his separation from active service.  Ask the Veteran to provide all treatment records demonstrating his son's permanent incapacity for self-support prior to age 18, to include all records dated between when his son was age 5 (1984) and when he was age 18 (1997).  Request that the Veteran provide the necessary authorizations to attempt to obtain his son's medical treatment records dated prior to when he turned age 18, to include all records dated between when his son was age 5 (1984) and when he was age 18 (1997).  Advise the Veteran that it is vitally important for him to provide records demonstrating his son's permanent incapacity for self-support prior to age 18 or the authorizations necessary for VA to attempt to obtain these records.  Obtain all of the Veteran's VA treatment records which have not been obtained already, to include all relevant records contained in Virtual VA.  Once signed releases are received from the Veteran, obtain all of the Veteran's private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his depression, including as due to service-connected bilateral knee disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of depression currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that depression, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that depression, if diagnosed, was caused or aggravated (permanently worsened) by a service-connected disability.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran has contended that his depression was caused by his service-connected bilateral knee disabilities.  The examiner also is advised that service connection currently is in effect for status-post left knee arthroplasty, status-post right total knee arthroplasty, symptomatic dislocated/removed cartilage of the left knee, and for degenerative joint disease of the left knee.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


